Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 3 is objected to because “a supply rate of the fuel” in line 4 should be --the supply rate of the fuel--.
Claim 5 is objected to because “the step of injecting” in line 1 should be --the injecting--.
Claim 6 is objected to because of the following informalities:
“the step of spiking” in line 1 should be --the spiking--;
“by the decreasing” in line 2 should be --by decreasing--;
“the upper fuel supply rate” in line 6 should be --the upper supply rate--;
“the step of opening” in line 7 should be --the opening--;
“the step of substantially closing” in line 8 should be --the substantially closing--.
Claim 7 is objected to because “a pre-determined sub-idle threshold”.
Claim 10 is objected to because of the following informalities:
“the first and second engines” in line 4 should be --the first engine and the second engine-- 
“and a fuel supply” in lines 10-11 should be --and modulating a fuel supply--;
“and the fuel supply” in line 13 should be --and modulating the fuel supply--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonetti (U.S. 2018/0080380).
Re claim 10:
Simonetti discloses a multi-engine aircraft (10, aircraft - Para 22 (described in Para 22 as a type of multi-engine aircraft)), comprising: 
a first engine (22, turboshaft engine - Para 24 (see Fig. 1, two engines 22 shown, the left of which is a type of first engine)) operable to provide motive power to the aircraft (Paras 2 and 22); 
a second engine (22, turboshaft engine - Para 24 (see Fig. 1, two engines 22 shown, the right of which is a type of second engine)) operable to provide motive power to the aircraft (Paras 2 and 22); 
at least one controller (70, engine controller - Para 23) operatively connected to the first and second engines (Para 23) and configured to operate the first engine in a sub-idle mode while operating the second engine in an active mode (Para 2), the sub-idle mode including sequentially executing a plurality of cycles (Fig. 3 and Fig. 4 (each shown individually as types of cycles, sequential operation as described in Paras 27-30)), a given cycle of the plurality of cycles including a breathing-in phase (Fig. 4 and Fig. 3, steps 102-110 (a type of breathing-in phase as described in Paras 28-30)) followed by a breathing-out phase (Fig. 3, step 112 (a type of breathing-out phase as described in Para 29)), 
the breathing-in phase (Fig. 4 and Fig. 3 steps 102-110) including: 
i) modulating a set of variable guide vanes (72, variable inlet guide vanes - Para 24 (shown upstream 52 in Fig. 2)) upstream an air compressor section (52, compression section - Para 24) of the first engine to an open position (Fig. 4, step 124 - “Set IGV to start position”), and a fuel supply (Para 23 - “fuel system”) to a combustor (54, combustion section - Para 24) of the first engine to an upper supply rate (Fig. 4, step 126 - “Set fuel rate” (see Fig. 3 at step 103 where fuel is shut off requiring that the setting of fuel at step 126 be a setting to an upper supply rate (greater than being shut off))), followed by 
ii) modulating the set of variable guide vanes to a substantially closed position (Fig. 3, step 108 - “Close IGV”), and the fuel supply to a lower supply rate that is lower than the upper supply rate (Fig. 3, step 104 - “Shut off fuel”), 
the breathing-out phase (Fig. 3, step 112) including maintaining the set of variable guide vanes closed (see Fig. 3 at step 108 and Fig. 4 at step 124 (at step 108 IGV are closed per Para 28 and at step 124 they are opened (per Para 30) which requires them to have been in a closed position to then be opened from)).
Re claim 11:
Simonetti discloses the aircraft (10) of claim 10 (as described above), wherein the at least one controller (70) is configured to start the modulating the fuel supply to the lower supply rate (Fig. 3, step 104) substantially immediately after terminating the modulating the fuel supply to the upper supply rate (Fig. 4, step 126)(see Figs. 3-4 (Fig. 3 depicts the process to stop engine 22 during flight mode per Para 28 and Fig. 4 depicts the process to start engine 22 during flight mode per Para 30, and therefore in an iteration of Fig. 3 which follows an iteration of Fig. 4, step 104 is carried out substantially immediately after the termination of step 126 as shown)), and to start the modulating the set of variable guide vanes to the closed position (Fig. 3, step 108) substantially immediately after terminating the modulating the set of variable guide vanes to the open position (Fig. 4, step 124)(see Figs. 3-4 (Fig. 3 depicts the process to stop engine 22 during flight mode per Para 28 and Fig. 4 depicts the process to start engine 22 during flight mode per Para 30, and therefore in an iteration of Fig. 3 which follows an iteration of Fig. 4, step 108 is carried out substantially immediately after the termination of step 124 as shown)).
Re claim 12:
Simonetti discloses the aircraft (10) of claim 10 (as described above), wherein the at least one controller (70) is configured to switch operation of the first engine from the sub-idle mode into an active mode of the first engine at any point in time during operation of the first engine in the sub-idle mode (Para 2 - “…An engine shut down in - flight…needs to be capable of being restarted reliably and quickly…” (restarting a shut down engine must occur at a point in time during shut down of the engine)).
Re claim 13:
Simonetti discloses the aircraft (10) of claim 10 (as described above), wherein the modulating the fuel supply to the lower supply rate (Fig. 3, step 104) followed by modulating the fuel supply to the upper supply rate (Fig. 4, Step 126) is part of spiking the fuel supply to the combustor of the first engine (Para 25 - “Fuel is added to the compressed air, and the resulting mixture is ignited within the combustion section 54 in order to produce combustion gases…” (the specification of the instant application does not appear to define what constitutes “spiking” and therefore the ordinary and customary meaning of the word has been relied upon (MPEP 2111.01 III) and Webster’s Dictionary defines “spike” as “to add something highly reactive (such as a radioactive tracer) to” ("spike." Merriam-Webster.com. 2022. https://www.merriam-webster.com (23 September 2022)))).
Re claim 14:
Simonetti discloses the aircraft (10) of claim 13 (as described above), wherein the at least one controller (70) is configured to start the spiking (Fig. 4, step 126) at least substantially simultaneously with starting the modulating the set of variable guide vanes to the open position (Fig. 4, step 124)(see Fig. 4 - the step of 126 is shown commanded (started) substantially simultaneously with the step of 124 being commanded (started)), and to terminate the spiking (Fig. 3, Step 104) at least substantially simultaneously with terminating the modulating the set of variable guide vanes to the closed position (Fig. 3, Step 108)(see Fig. 3, the commanding of step 104 is shown finished at least substantially simultaneously with the commanding of step 108 being finished).
Allowable Subject Matter
Claims 1-9 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “increasing the speed to at least approximately a pre-determined upper threshold” and “in response to the speed reaching the pre-determined upper threshold, at least reducing a supply rate of the fuel into the combustor and at least substantially closing the set of variable guide vanes” nor “the breathing-out phase including maintaining the set of variable guide vanes closed at least until the speed drops from the pre-determined upper threshold to at least approximately the pre-determined sub-idle threshold” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-9.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/2/22